                       Case 19-30916-KKS            Doc 23      Filed 09/27/19        Page 1 of 1
FORM ordsmtx (11/15)
                                     UNITED STATES BANKRUPTCY COURT
                                            Northern District of Florida
                                                Pensacola Division

In Re: Cody Allen Creamer                                                Bankruptcy Case No.: 19−30916−KKS
       SSN/ITIN: xxx−xx−5105
       Debtor
                                                                         Chapter: 13
                                                                         Judge: Karen K. Specie


                             ORDER DISMISSING CASE FOR FAILURE TO COMPLY
                                 WITH ORDER TO SHOW CAUSE ( Doc. # 21 )
      On August 19, 2019, the debtor(s) filed a Voluntary Chapter 13 Petition without the Creditor Mailing Matrix
required by 11 U.S.C. § 521(a)(1)(A), Fed. R. Bankr. P. 1007(a)(1), and N.D. Fla. LBR 1007−2. On 08/20/2019, this
Court issued an Order to Show Cause ( Doc. # 21 ) granting the debtor(s) fourteen (14) days to show cause as to why
this case should not be dismissed for failure to file the required Creditor Mailing Matrix. The debtor(s) has failed to
file the Creditor Mailing Matrix or show cause why this case should not be dismissed. For this reason, it is
    ORDERED:
              1. This case is DISMISSED.
              2. The Court will not entertain a Motion for Reconsideration of this Order of Dismissal unless
                 all fees are paid at the time the Motion is made.
              3. The debtor(s) is directed to immediately remit any unpaid filing fees, if due. Debtor must
                 remit all past due sums to the Clerk before filing a new petition. The Clerk is authorized to
                 refuse to accept any petition until all prior fees due are paid in full. The Court retains
                 jurisdiction to collect all unpaid fees and the Clerk is directed to pursue all available
                 avenues to ensure fees are collected.
              4. All pending hearings are cancelled.
    DONE AND ORDERED on September 27, 2019.



                                                              /s/ Karen K. Specie
                                                              Karen K. Specie
                                                              U.S. Bankruptcy Judge




Service: Service by the Court to all creditors and parties in interest
